05/17/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0220



                                         DA 22-0220
                                                                   1 .,...,.„.,,"..)
JAMES MAVROMATIS,                                                      MAY 1 7 2022
                                                                  Bowe n C3re nvrood
              Plaintiff and Appellant,                          Clerk of Supreme Court
                                                                   State) of Montana


       v.                                                         ORDER

 TOM MAACK,

              Defendant and Appellee.


      Representing himself, James Mavromatis has filed a verified Petition for an
Out-of-Time Appeal, indicating that he failed to file a timely appeal. Mavromatis seeks to
appeal an August 10, 2021 judgment the Thirteenth Judicial District Court, Yellowstone
County, entered against hirn after granting Defendant Tom Maack's motion for summary
judgment.     We amend the caption to comport with the District Court's Order.
M. R. App. P. 2(4). Mavromatis also has submitted a Notice of Appeal, a Motion and
Affidavit to Proceed without Paying the Filing Fee, a Motion for Appeal, and a Request
for Hearing, along with a money order for payment of the filing fee.
      M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[1" "Extraordinary circumstances do not include mere mistake,
inadvertence, or excusable neglect." M. R. App. P. 4(6). Mavromatis claims that, as "his
own attorney," he did not complete his appeal paperwork accurately and wishes to
re-submit it. Mavromatis does not explain his request to "re-submit" a notice of appeal
that he does not appear previously to have submitted to this Court. He also does not offer
any explanation why he has delayed nine months in submitting his request.
       Although Mavromatis provided a verified petition and a copy of the judgment, he
did not include supporting facts or other evidence establishing extraordinary
circurnstances. M. R. App. P. 4(6). We grant self-represented litigants a certain amount
of latitude, but "that latitude cannot be so wide as to prejudice the other party." First Bank
(N.A.)-Billings v. Heidema, 219 Mont. 373, 376, 711 P.2d 1384, 1385 (1986). We conclude
that Mavromatis has shown at best mistake or excusable neglect, neither of which is
sufficient under Rule 4(6). Allowing appeal of final judgment after a nine-month delay
would prejudice the defendant when the appellant has not offered extraordinary
justification as the rule requires.
       IT IS THEREFORE ORDERED that Mavromatis's Petition for an Out-of-Time
Appeal is DENIED. The Clerk of the Supreme Court is directed to RETURN his payment
for the filing fee.
       IT IS FURTHER ORDERED that the other pleadings—Motion and Affidavit to
Proceed without Paying the Filing Fee, Motion for Appeal, and Request for Hearing—are
DENIED.
       The Clerk of the Suprerne Court is directed to provide a copy of this Order to James
Mavrornatis and to Torn — ck.
       DATED this            day of May, 2022.




                                                      , 5 21-1e--61--Justices




                                               2